      Case 1:21-cv-01878-PGG-BCM Document 20 Filed 05/07/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              5/7/21
ANAIKA QUAMINA,
               Plaintiff,                               21-CV-1878 (PGG) (BCM)
       -against-
                                                        ORDER
LAUREN CRAMPSIE, et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       Plaintiff's letter dated May 3, 2021 (Pl. Ltr.) (Dkt. No. 18), docketed as a motion to

compel discovery, "requests clari[t]y" as to whether the pre-mediation document exchange

mandated by the Mediation Referral Order issued by the Hon. Paul G. Gardephe on March 15,

2021 (Dkt. No. 12) "is stayed" in light of the pendency of defendant's pre-motion letter dated

March 19, 2021 (Def. Pre-Mtn. Ltr.) (Dkt. No. 14), seeking leave to file a motion, pursuant to

Fed. R. Civ. P. 12(b)(6), to dismiss the Complaint. If discovery is not stayed, plaintiff "requests

that Defendants be compelled to comply" with the Mediation Referral Order. Pl. Ltr. at 1.

Defendants' responding letter, dated May 4, 2021 (Def. Ltr.) (Dkt. No. 19), is not docketed as a

motion but nonetheless argues that "discovery should be stayed" pending the Court's decision on

their pre-motion letter – and that, if leave to file a motion to dismiss is granted, discovery should

remain stayed pending decision on the motion. Both applications are within the scope of my

reference. (Dkt. No. 8.)

       Strictly speaking, discovery in this action has not yet commenced. No answer has been

filed, no Fed. R. Civ. P. 26(f) conference has occurred, and no Fed. R. Civ. P. 16 scheduling

order has been issued. Thus, the question is not whether discovery has been or should be stayed;

it is whether the parties' obligations under the Mediation Referral Order – including the

obligation to exchange certain documents prior to the mediation – should be enforced, as
      Case 1:21-cv-01878-PGG-BCM Document 20 Filed 05/07/21 Page 2 of 5




plaintiff urges, or stayed, as defendants request, pending decision on their pre-motion letter

and/or their anticipated motion to dismiss.

       Plaintiff is correct that the mere filing of defendants' pre-motion letter did not affect the

parties' mediation-related obligations. See Gardephe Ind. Prac. ¶ IV.A ("The submission of a pre-

motion letter does not stay any future deadlines, except that submission of a pre-motion letter

concerning a motion to dismiss will stay the defendant’s time to answer or otherwise move with

respect to the complaint."). Similarly, the Mediation Program Procedures make it clear that any

requests to "indefinitely adjourn mediation pending some specific action in the case," such as

decision on a motion, are to be "made directly to the presiding judge." S.D.N.Y. Mediation

Program Procedures § 6(b). Since the Mediation Referral Order directed the parties to exchange

the specified documents within four weeks (that is, by April 12, 2021), defendants should have

made any such request well before that deadline ran, rather than waiting until plaintiff sought to

compel compliance. Nonetheless, having reviewed defendants' pre-motion letter (as well as

plaintiff's response, defendants' reply, and plaintiff's sur-reply, see Dkt. Nos. 15, 16, 17), I

conclude that the mediation should be adjourned.

       Defendants have demonstrated that their anticipated motion to dismiss is strong. As they

explain in their pre-motion letter, plaintiff's sole federal claim is for retaliation under the Fair

Labor Standards Act. Def. Pre-Mtn. Ltr. at 3; Compl. (Dkt. No. 1) ¶¶ 54-67. That claim rests on

plaintiff's factual allegation that she was fired from her job as nanny to defendants' children

because she "complained, through counsel, of Defendants' failure to pay her overtime,

constituting a protected activity." Compl. ¶ 65; see also id. ¶ 66 ("Defendants fired Plaintiff

Quamina for this protected activity."). However, according to the Complaint, that "protected

activity" took place on December 28, 2020, at which time plaintiff also complained, through

counsel, that she had already been fired – two weeks earlier – not because of any wage

                                                 2
        Case 1:21-cv-01878-PGG-BCM Document 20 Filed 05/07/21 Page 3 of 5




complaints but because she had tested positive for COVID-19. Id. ¶ 42. Indeed, in the draft

complaint that plaintiff's counsel emailed to defendants on December 27, 2020, 1 she alleged that

defendants "immediately fired" her on December 12, 2020, "when she tested positive for

COVID-19." Def. Ltr.-Mtn. Ex. B ¶¶ 3, 36. Similarly, in her Complaint as filed, plaintiff asserts

state and local disability discrimination claims that rest squarely on the factual allegation that

defendants "fir[ed] her because of her COVID-19 diagnosis." Compl. ¶¶ 80, 86.

         Although Fed. R. Civ. P. 8(d)(2) permits a plaintiff to plead in the alternative, she may

"assert contradictory statements of fact only when legitimately in doubt about the facts in

question." 2004 Stuart Moldaw Tr. v. XE L.I.F.E., LLC, 642 F. Supp. 2d 226, 240 (S.D.N.Y.

2009) (quoting American Int'l Adjustment Co. v. Galvin, 86 F.3d 1455, 1461 (7th Cir.1996)),

aff'd, 374 F. App'x 78 (2d Cir. 2010). Here, plaintiff cannot allege – consistently with Rule 11 –

both that she was fired before December 27 (because she tested positive for COVID-19) and that

she was fired after December 27 (because she complained that defendants failed to pay her

overtime). See Ulloa v. Takata Corp., TK Holdings Inc., 2017 WL 1194691, at *3 (S.D.N.Y.

Mar. 30, 2017) ("Plaintiff misreads Rule 8(d) to allow allegations of contradictory facts even

though Rule 8 authorizes only allegations of contradictory claims."); XL Specialty Ins. Co. v.

Otto Naumann, Ltd., 2015 WL 1499208, at *2 (S.D.N.Y. Mar. 31, 2015) (quoting In re Livent,

Inc. Noteholders Secs. Litig., 151 F. Supp. 2d 371, 407 (S.D.N.Y. 2001)) ("Although Rule

8(d)(3) allows parties to plead alternative legal theories, it does not permit 'inconsistent

assertions of facts within the allegations.'").

         Plaintiff's termination allegations are not only inconsistent; they are conclusory. She

repeatedly asserts that she was fired but she does not explain what defendants did or said to fire

her. Instead, she alleges that "[b]etween December 28 and February 9, 2021" (that is, after she

1
    The December 28 date in the Complaint appears to be a mistake. See Def. Pre-Mtn. Ltr. Ex. B.

                                                  3
      Case 1:21-cv-01878-PGG-BCM Document 20 Filed 05/07/21 Page 4 of 5




retained a lawyer to send defendants a draft complaint, but before defendants sent plaintiff

$41,480.00, representing "all of the overtime, liquidated damages and interest" that her counsel

claimed she was owed, Compl. ¶ 44), defendants "never contacted Plaintiff Quamina to state

they did not fire [her], that they want her to come back to work, or to make arrangements for her

to return to work." Id. ¶ 47 (emphasis added). Thus, plaintiff's FLSA retaliation claim is

vulnerable to dismissal for failure to plausibly allege two of the four elements of such a claim:

"an employment action disadvantaging the plaintiff" and "a causal connection between the

protected activity and the adverse employment action." Jian Zhong Li v. Oliver King Enters.,

Inc., 2015 WL 4643145, at *2 (S.D.N.Y. Aug. 4, 2015) (quoting Mullins v. City of New York,

626 F.3d 47, 53 (2d Cir. 2010)). Moreover, as defendants point out, should this Court dismiss

plaintiff's sole federal claim at this early stage of the litigation, it would have no reason to retain

jurisdiction over her state and local claims. Def. Pre-Mtn. Ltr. at 4; see also Marcus v. AT&T

Corp., 138 F.3d 46, 57 (2d Cir. 1998) ("In general, where the federal claims are dismissed before

trial, the state claims should be dismissed as well.")

       I note as well that since plaintiff does not assert any claims for unpaid wages or overtime,

under either federal or state law, 2 the document exchanges required by the Mediation Order

(designed for more conventional FLSA cases) would do little or nothing to resolve the parties'

dispute. See Med. Order ¶¶ 1-5 (requiring production of documents describing the plaintiff's

duties, records of wages paid and hours worked, a spreadsheet of "alleged underpayments," and

documents describing the employer's "compensation policies"). It would therefore make little

2
  Plaintiff has no such claims because – as she concedes – defendants paid her everything that
her counsel claimed she was owed for unpaid overtime, liquidated damages, and interest before
she filed suit. Compl. ¶ 44. Her only claims under the New York Labor Law are for retaliation,
Compl. ¶¶ 68-74, and for "untimely paid wages," based on her claim that she was a "manual
worker," entitled to be paid "not later than seven days after the end of the week in which the
wages are earned," NYLL § 191(1)(a)(i), but was sometimes paid "every 14 days." Id. ¶¶ 89-93.
Her remaining claims are for disability discrimination under state and local law. Id. ¶¶ 75-88.

                                                  4
      Case 1:21-cv-01878-PGG-BCM Document 20 Filed 05/07/21 Page 5 of 5




sense to require the parties to proceed with that exchange while awaiting the Court's disposition

of what may be a dispositive motion.

       For these reasons, plaintiff's letter-application is DENIED and defendants' letter-

application is GRANTED to the extent that the Mediation Referral Order is VACATED pending

the outcome of defendants' pre-motion letter and anticipated motion to dismiss.

       The Clerk of Court is respectfully directed to close the letter-motion at Dkt. No. 18.

Dated: New York, New York
       May 7, 2021
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge




                                                5
